                Case 1:18-cv-03870-GLR Document 1-2 Filed 12/16/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 100.16.211.154

ISP: Verizon Fios
Physical Location: Aberdeen, MD



Hit Date UTC           File Hash                                          Title
11/24/2018 23:16:04    BD5BC05BC16B07844EDDD6E8E48F8119B436BC55           California Couple Cumming in Malibu

11/24/2018 15:46:45    7507F3BAB83C800DE1F7AC97298A992A8D8DA05D Sex Love and Rock N Roll

11/24/2018 14:55:11    75B6A4A475999D75F5F20AD2FAC78080B1766BE4           Strip Tease Making Me Cum

10/17/2018 13:28:44    511D6FBD106FA538974F251AB9F1B1B8B6CBE052           Hot Russian Fucking

10/17/2018 03:33:08    F9E8027D498F852041B09E669F8088539C608B86           Surprise Sex For Three

10/17/2018 03:16:53    6A6FC9C13F279FA51EE7F3658A3296F273C7089D           Sexy Surfing Lessons

10/17/2018 03:15:31    270330701EEC1161D7229136BB938DA1D8ABDF55           18 Year Old Models First Time
                                                                          Threesome

10/16/2018 21:35:36    E52CD0535018BED62F50F3AF807E3751587F8E27           Sexy Movies Cum Inside


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
MD728
